Pee Cueiam,
John Lutz was accused of the murder of his wife. He was indicted for the crime with which he was charged, and on the trial of the case he was convicted of murder of the first degree. He was not sentenced when he made, through his counsel, an application for a new trial. This application resulted in a compliance with defendant’s request. It is not necessary to specify herein the circumstances which induced the court below to allow and make absolute the motion for another trial. This sufficiently appears in the record and in the opinion of the court granting a new trial. When the case was called for a retrial the prisoner filed a special plea of once in jeopardy, in which all the facts relating to the verdict on the former trial were set forth in detail. A jury was called and sworn according to law and the case was then proceeded with in due course. That the evidence in the case clearly warranted the verdict rendered by the jury admits of no reasonable doubt. A motion for another trial followed this verdict, but upon due consideration by the court the motion was deified. The denial of the motion was promptly followed by the sentence of the court.
*229No error appears in the proceedings which resulted in the verdict and sentence referred to herein, and there is nothing discernible in the record or in the charge of the court which furnishes any ground for condemnation or criticism in either. The ease was carefully and fairly tried and there is no just cause of complaint. The judgment is affirmed and it is directed that the record be remitted in order'that the sentence may be carried into execution according to law.